Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Neovasc appoints medical device industry expert to its Board of Directors VANCOUVER, Dec. 9 /CNW/ - Neovasc Inc. (TSXV: NVC), a new specialty vascular device company, today announced the appointment of Efrem J. Kamen to a newly created position on its Board of Directors. "We are delighted to have recruited a new director who brings us additional strategic insights and financial know how in the medical device space," said Alexei Marko, chief executive officer of Neovasc. "We expect that Efrem's experience will be very valuable as we continue to refine our strategies to advance our current portfolio of products while also ensuring we are well positioned to ramp up the intensity of our R&D and marketing efforts as economic conditions improve." Mr. Kamen has spent his career researching and investing in healthcare companies, with a specific focus on the medical device sector. He currently analyzes investments in medical device companies on a global level for Diamondback Advisors NY, LLC, a private New York City investment firm. Prior to joining Diamondback, Mr. Kamen was an analyst at Chicago-based Citadel Investment Group, responsible for medical device investments. "Neovasc has assembled a portfolio of innovative vascular intervention and surgical device products with significant commercial potential," said Mr.
